Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed May 02, 2022.
Claims 21-40 are pending. 
Claims 1-20 are cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 02, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 31, and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 31, and 40 recite the limitation "the identifying information" in the last limitation of the claim. However, there is no prior mention of any identifying information. There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,321,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed and the distinctions are obvious variations of each other within claims 1-20 of U.S. Patent No. 11,321,366.

Please see graph below for mapping:

17/735,060						11,321,366
21. A non-transitory computer readable medium including instructions that are executable by one or more processors to cause a system to perform a method for linking multiple data entities, the method comprising: 
collecting a snapshot of data from one or more data sources; 
converting the snapshot data into a canonical representation of records in the snapshot data, wherein the canonical representations of records express relationships between data elements in the records; 
grouping chunks of the canonical representations of records using a machine learning model to generate output data of entities; 
generating a version data store of entities optimized for real-time data lookup using the output data of entities; and 
presenting relevant data of a real-world entity from the versioned data store of entities by finding linkage between the identifying information of the real-world entity and entities in the versioned data store.
22. The non-transitory computer readable medium of claim 21, wherein generating output data of entities further comprises: 
identifying one or more sets of data elements of the records forming entity identifiers, wherein the entity identifiers uniquely identify entities of a certain type of real-world entity; 
determining level of evidence of each entity identifier of the one or more entity identifiers in indicating a relationship between entities in the chunks of canonical representations of records representing the real-world entities; 
grouping canonical representations of a chunk of records in the chunks of the canonical representation of records, wherein grouping canonical representation of the chunk of records that share entity identifier with highest level of evidence of the relationship between the chunk of records; and 
coalescing values of data elements of canonical representations of the chunk of records.
23. The non-transitory computer readable medium of claim 22, wherein generating a version data store of entities optimized for real-time data lookup using the output data of entities further comprises: 
indexing entities using the entity identifiers; 
applying blocking function to the entities, wherein the entities are provided as an input parameter to the blocking function; 
indexing the entity identifiers under each blocking function, wherein the entity identifiers are generated by creating a mapping table including output of blocking function applied to the entities and the entity identifiers of the entities provided as parameters to the blocking function; 
generating a versioned dataset with a table mapping the entity identifiers to corresponding entities; and 
persisting mapping tables and the version dataset.
24. The non-transitory computer readable medium of claim 21, wherein the instructions that are executable by one or more processors to cause the system to further perform: 
retrieving identification data of the real-world entity from a received request for data pertaining to the real-world entity; 
generating a request for an entity identifier associated with an entity representing the real-world entity using the identification data of the real-world entity; 
determining the entity identifier associated with the entity, wherein the entity identifier uniquely identifies an entity of the output data; 
generating a request for a content bundle associated with the entity, wherein content bundle includes the entity of the output data with identifiers related to the entity identifier associated with entity representing the real-world entity; 
customizing the content bundle of the entity, wherein customization includes filtering entities; and 
returning the customized content bundle.
25. The non-transitory computer readable medium of claim 24, wherein determining the entity identifier associated with the entity further comprises: 
transforming the received identification data to generate one or more keys mapping to entities in the output data; and 
sorting the one or more keys to identify a key associated with the identification data, wherein the key identifies entities related to received identification data.
26. The non-transitory computer readable medium of claim 24, wherein customizing the content bundle of the entity comprises pruning or adding to the content in the content bundle, wherein the pruning or adding content is based on an application accessing the content bundle.
27. The non-transitory computer readable medium of claim 21, wherein presenting relevant data of a real-world entity from the versioned data store of entities further comprises: 
retrieving entity from the received request for data; 
cleaning the entity by transforming the entity to match canonical representation of the records in the output data of the entities; 
determining one or more blocking functions associated with a subset of entities of the output data of the entities; 
generating a mapping from blocking key values to the subset of entities, wherein the blocking key values are generated by applying the determined one or more blocking functions to the subset of entities; 
sorting the blocking key values based on associated entity identifiers, wherein associated identifiers are entity identifiers of the subset of entities; 
determining the entity identifiers based on a blocking function key, wherein the blocking function key identifies a blocking function, wherein the blocking function is part of the determined one or more blocking functions; 
retrieving entities in the subset of entities based on the determined entity identifiers; 
determining a match between the retrieved entities and a cleaned entity, wherein the match identifies an entity with relationship to the cleaned entity; and 
determining entities from the output data of entities based on the matched entity.
28. The non-transitory computer readable medium of claim 27, wherein determining the entity identifiers based on blocking function key further comprises: 
selecting a blocking function key of one or more blocking functions keys, wherein the one or more blocking functions keys is part of the determined one or more blocking functions; and 
determining entity identifier associated with the selected blocking function key.
29. The non-transitory computer readable medium of claim 27, wherein determining the match between the retrieved entities and the cleaned entity further comprises: 
determining level of evidence of relationship between an entity of the retrieved entities and the cleaned entity; and 
selecting an entity with highest level of evidence of relationship to the cleaned entity.
30. The non-transitory computer readable medium of claim 21, wherein the instructions that are executable by one or more processors to cause the system to further perform: 
determining a version number associated with converting the snapshot of data into the canonical representation of records; 
attaching the version number to a chunk of canonical representations of the canonical representations; and 
ingesting the output data of entities to generate a versioned data store of the entities.

1. A non-transitory computer readable medium including instructions that are executable by one or more processors to cause a system to perform a method for linking multiple data entities, the method comprising: 
collecting a snapshot of data from one or more data sources; 
converting the snapshot data into a canonical representation of records in the snapshot data, wherein the canonical representations of records express relationships between data elements in the records; 
cleaning the canonical representation of records to generate output data of entities, wherein the generation of the output data of entities includes grouping chunks of canonical representations of records representing real-world entities using a machine learning model; 
ingesting the output data of entities to generate a versioned data store of the entities;
transforming the versioned data store of the entities into a format optimized for real-time data lookup; 
receiving a request for data pertaining to a real-world entity; and 
presenting relevant data from the versioned data store of entities by finding linkage between the identifying information of the real-world entity and entities in the versioned data store.
2. The non-transitory computer readable medium of claim 1, wherein generation of the output data of entities further comprises: 
identifying one or more sets of data elements of the records forming one or more entity identifiers, wherein entity identifiers uniquely identify entities of a certain type of real-world entity; 
determining level of evidence of each entity identifier of the one or more entity identifiers in indicating a relationship between entities in the chunks of canonical representations of records representing the real-world entities; 
grouping canonical representations of a chunk of records in the chunks of records, wherein grouping canonical representation of the chunk of records sharing entity identifier with highest level of evidence of the relationship between the chunk of records; and 
coalescing values of data elements of canonical representations of the chunk of records.
3. The non-transitory computer readable medium of claim 2, wherein transforming the versioned data store of the entities into the format optimized for real-time data lookup further comprises: 
indexing entities using entity identifiers; 
applying blocking function to entities, wherein the entities are provided as an input parameter to the blocking function; 
indexing the entity identifiers under each blocking function, wherein the entity identifiers are generated by creating a mapping table including output of blocking function applied to entities and entity identifiers of the entities provided as parameters to the blocking function; 
generating a versioned dataset with a table mapping entity identifiers to the corresponding entities; and 
persisting mapping tables and the version dataset.
4. The non-transitory computer readable medium of claim 1, wherein receiving a request for data pertaining to the real-world entity further comprises: 
retrieving identification data of the real-world entity from the received request for data pertaining to the real-world entity; 
generating a request for an entity identifier associated with entity representing the real-world entity using the identification data of the real-world entity; 
determining the entity identifier associated with the entity, wherein the entity identifier uniquely identifies the entities of the output data; 
generating a request for a content bundle associated with the entity, wherein content bundle includes one or more entities of the output data with identifiers related to the entity identifier associated with entity representing the real-world entity; 
customizing the content bundle of the entity, wherein customization may include filtering entities; and 
returning the customized content bundle.
5. The non-transitory computer readable medium of claim 4, wherein determining the entity identifier associated with the entity representing the real-world entity further comprises: 
transforming the received identification data to generate one or more keys mapping to entities in the output data; and 
sorting the one or more keys to identify a key associated with the identification data, wherein the key identifies entities related to received identification data.
6. The non-transitory computer readable medium of claim 4, wherein the customizing the content bundle of the individual comprises pruning or adding to the content in the content bundle, wherein the pruning or adding content is based on an application accessing the content bundle.
7. The non-transitory computer readable medium of claim 1, wherein presenting relevant data from the versioned data store of entities further comprises: 
retrieving entity from the received request for data; 
cleaning entity by transforming entity to match canonical representation of the records in the output data of the entities; 
determining one or more blocking functions associated with a subset of entities of the output data of the entities; 
generating a mapping from blocking key values to the subset of entities, wherein blocking key values are generated by applying determined one or more blocking functions to the subset of entities; 
sorting blocking key values based on associated entity identifiers, wherein associated identifiers are entity identifiers of the subset of entities; 
determining entity identifiers based on blocking function key, wherein blocking function key identifies a blocking function, wherein the blocking function is part of the determined one or more blocking functions; 
retrieving entities in subset of entities based on the determined entity identifiers; 
determining match between retrieved entities and cleaned entity, wherein match identifies entity with relationship to cleaned entity; and 
determining entities from output data of entities based on matched entity.
8. The non-transitory computer readable medium of claim 7, wherein determining entity based on blocking function key further comprises: 
selecting a blocking function key of one or more blocking functions keys, wherein the one or more blocking functions keys is part of the determined one or more blocking functions; and 
determining entity identifier associated with the selected blocking function key.
9. The non-transitory computer readable medium of claim 7, wherein determining match between the retrieved entities and the cleaned entity further comprises: 
determining level of evidence of relationship between entity of the retrieved entities and the cleaned entity; and 
selecting entity with highest level of evidence of relationship to the cleaned entity.
10. The non-transitory computer readable medium of claim 1, wherein ingesting the output data of entities to generate a versioned data store of the entities further comprises: 
determining version number associated with converting the snapshot data into the canonical representation of records; and 
attaching version number to a chunk of canonical representations of the canonical representations.


Independent Claim 21 is a non-transitory computer-readable medium claim whose limitations are fully encompassed within the computer-readable medium of claim 1 of U.S. Patent No. 11,321,366. Dependent claim 22 is fully encompassed within claim 2 of U.S. Patent No. 11,321,366. Next, dependent claim 23 is fully encompassed within dependent claim 3 of U.S. Patent No. 11,321,366. Dependent claim 24 is fully encompassed within dependent claim 4 of U.S. Patent No. 11,321,366. Next, dependent claim 25 is fully encompassed within dependent claim 5 of U.S. Patent No. 11,321,366. Dependent claim 26 is fully encompassed within dependent claim 6 of U.S. Patent No. 11,321,366. Next, dependent claim 27 is fully encompassed within dependent claim 7 of U.S. Patent No. 11,321,366. Dependent claim 28 is fully encompassed within dependent claim 8 of U.S. Patent No. 11,321,366. Next, dependent claim 29 is fully encompassed within dependent claim 9 of U.S. Patent No. 11,321,366. Dependent claim 30 is fully encompassed within dependent claim 10 of U.S. Patent No. 11,321,366. The remaining claims of the instant application (claims 31-40) mirror the above explanation with their corresponding claims within the Patented Case.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 21, 31, and 40 are drawn to collecting a snapshot of data from one or more data sources; converting the snapshot data into a canonical representation of records in the snapshot data, wherein the canonical representations of records express relationships between data elements in the records; grouping chunks of the canonical representations of records using a machine learning model to generate output data of entities; generating a version data store of entities optimized for real-time data lookup using the output data of entities; and presenting relevant data of a real-world entity from the versioned data store of entities by finding linkage between the identifying information of the real-world entity and entities in the versioned data store.
The recited limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind; thus the claims fall within the “Mental Processes” grouping of abstract ideas. For example, the claims limitations encompass a person looking at data collected and replicating that data. The examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. The claims fall within the “Mental Processes” grouping of abstract ideas. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all”. Specifically, the limitations of collecting a snapshot of data from one or more data sources; converting the snapshot data into a canonical representation of records in the snapshot data, wherein the canonical representations of records express relationships between data elements in the records; grouping chunks of the canonical representations of records using a machine learning model to generate output data of entities; generating a version data store of entities optimized for real-time data lookup using the output data of entities; and presenting relevant data of a real-world entity from the versioned data store of entities by finding linkage between the identifying information of the real-world entity and entities in the versioned data store; discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., processor, memory, system, etc.) because a user can mentally, or with pen and paper, collect and group data, store the data, and present the relevant data.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, memory, system, etc.) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 22-30 and 32-39, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claim elements considered individually or in combination do not result in a new or improved method for accessing data.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
December 16, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161